DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 15-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diameter of the narrowest part" in lines 2-3.  There is insufficient antecedent basis for either of these limitations in the claim.  In lines 4-5 the claim discloses an elongate external retainer extending toward “a proximate end to the balloon opening portion” which doesn’t make any sense, since it is unknown if the proximate end refers to the balloon or the containment device or what the end needs to be close to meet the limitation of the claim. The claim also discloses “the balloon opening portion” in lines 5 and 7 which is unclear because the only previous disclosure related to an opening portion is “an expanded opening portion” in line 3 making it unclear if the limitations are all directed to the same feature or different features, furthermore with regard to the “expanded” opening portion, it is unknown relative to what the opening is expanded as such making the scope of the claim unascertainable.  In lines 5-6 the claim discloses that the external retainer has “a length enabled for placement of the central portion” which is unclear since it is incomplete and as such the scope of the claim is unascertainable.  For the purposes of examination, the claim will be interpreted as a balloon containment device configured to be positioned within a balloon, the balloon including a body and a neck portion with the neck formed by a wall having a proximal end attached to the body and a distal end, the wall forming a balloon opening portion having a diameter when the balloon is inflated, wherein the containment device has a central portion with a diameter larger than the diameter of the inflated balloon opening portion for positioning the central portion relative to the proximal end of the neck and an elongate external retainer with a length configured to extend from the central portion and out through the balloon opening portion and the distal end of the wall for manipulation.
Claim 2 recites the limitations "the external retainer end" and “the internal retainer end)  in 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the retainment end" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as depending from claim 5 which discloses this feature.
Claim 16 discloses an elongate internal retainer extending “from the central portion and toward a distal end from the balloon opening portion” which doesn’t make any sense, since it is unknown if the distal end refers to the balloon or the containment device or how it can come from both the central portion and the balloon opening portion.  For the purposes of examination, the claim will be interpreted as having an elongate internal retainer with a length configured to extend from the central portion away from the balloon opening portion and into the balloon body.
Claim 22 recites the limitation "the diameter of the narrowest part" in lines 2-3.  There is insufficient antecedent basis for either of these limitations in the claim.  In line 6 the claim discloses an elongate external retainer extending toward “a proximate end to the balloon opening portion” which doesn’t make any sense, since it is unknown if the proximate end refers to the balloon or the containment device or what the end needs to be close to meet the limitation of the claim. The claim also discloses “the balloon opening portion” in lines 7 and 8-9 which is unclear because the only previous disclosure related to an opening portion is “an expanded opening portion” in line 3 making it unclear if the limitations are all directed to the same feature or different features, furthermore with regard to the “expanded” opening portion, it is unknown relative to what the opening is expanded as such making the scope of the claim unascertainable.  In lines 7-9  the claim discloses that the external retainer has “a length enabled for placement of the first air containment body” which is unclear since it is unknown how the length would affect placement of the air containment body and as such making the scope of the claim unascertainable. For the purposes of examination, the claim will be interpreted as a balloon containment device configured to be positioned within a balloon, the balloon including a body and a neck portion with the neck having a proximal end attached to the body and a distal end, the neck defining a balloon opening portion having a diameter when the balloon is inflated, wherein the containment device has first and second air containment bodies each with a diameter larger than the diameter of the inflated balloon opening portion for positioning the first air containment body relative to the proximal end of the neck and an elongate external retainer with a length configured to extend from the central portion and out through the balloon opening portion distal end and the first air containment body has a first shape, the second air containment body has a second shape different from the first shape.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 15, 17, 19-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creque (1245444).  Creque discloses a balloon containment device configured to be positioned within a balloon (Figs. 1 & 2), the balloon including a body (1) and a tubular neck portion (2) formed by a wall having a proximal end attached to the body and a distal open end to create an opening portion therein having a diameter when the balloon is inflated (Fig. 2), wherein the containment device has an air containment central body portion (4) with a first lower portion having a first rounded conical shape and a second upper portion having a second circular rim shape both have a portion with a diameter larger than the diameter of the inflated balloon opening portion for positioning the first portion of the central portion against the proximal end of the neck (Fig. 2) and an elongate external retainer (12) with a curved ring shaped (13) retainer end and extending a length from the central portion such that the retainer end extends out through the balloon opening portion and the distal end of the wall for manipulation (Fig. 3).  The central portion is hollow due to the first portion having an internal bore (5) and the second portion having an internal bore (6) and the second diameter is larger than the first diameter (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creque as applied above and further in view of Sun (2008/0032588).  Creque discloses the basic inventive concept with the exception of having an elongate internal retainer.  Sun discloses a balloon containment device with a central portion (11) having an internal retainer configured with a stem (30) and a rounded portion (20) that extends from the central portion away from a balloon opening portion with a length designed for placement within a body of a balloon (Figs. 1 & 4).  It would have been obvious to one of ordinary skill in the art from the teaching of Sun to configure the containment device of Creque with an elongate internal retainer portion for the predictable result of enhancing the visual appeal of the device.  The combination creates a device, wherein the respective ends of the external and internal retainers that are coupled to the central portion have the same shape since they are cord shaped.  
Claim(s) 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creque as applied for claims 1 and 22 above.  Creque discloses the basic inventive concept with the exception of the central portion and elongate external retainer formed of plastic material.  It would have been obvious to one of ordinary skill in the art to configure the components of Creque from plastic material since it has been held that the selection of known materials suitable for the intended purpose would have been obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creque.  Creque discloses the basic inventive concept with the exception of the first diameter being larger than the second.  The examiner notes that changes in shape have been held to be an obvious matter of design choice, absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8 and 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711